PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gharib et al.
Application No. 16/437,131
Filed: 11 Jun 2019
For: MULTI-PROCESS WELDING AND CUTTING MACHINE
Docket No. 1485.0673C
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “2nd RENEWED PETITION UNDER 37 CFR §5.25 FOR GRANT OF RETROACTIVE LICENSE UNDER 35 U.S.C. 184 AND RESPONSE TO THE JULY 26, 2021 PETITION DISMISSAL”, filed September 24, 2021.

It has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 C.F.R. 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. 5.11 through error.

Country						Date

India							March 27, 2019
													
Telephone inquiries concerning this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  Foreign Filing License